t c memo united_states tax_court james edward terrell petitioner v commissioner of internal revenue respondent docket no 18399-16l filed date james edward terrell pro_se stephen c welker jeffrey e gold and bartholomew cirenza for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 d of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all continued revenue service irs or respondent to uphold the issuance of a notice_of_intent_to_levy the irs initiated the collection action with respect to petitioner’s federal_income_tax liabilities for and respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the attached declarations and exhibits see rule b petitioner resided in washington d c when he filed his petition during and petitioner worked as a minister and received income consisting of wages self-employment_income and social_security_benefits on date he filed delinquent federal_income_tax returns for both years dur- ing the processing of these returns the irs determined that petitioner had made mathematical errors when calculating his tax after correcting these mathematical errors see sec_6213 the irs made assessments of dollar_figure and dollar_figure for and respectively for each year the irs also assessed interest and an continued relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar addition_to_tax for late filing see sec_6651 as of date petitioner had balances due of dollar_figure and dollar_figure for and respectively he did not pay these liabilities upon notice_and_demand for payment on date in an attempt to collect these unpaid liabilities the irs sent petitioner a letter notice_of_intent_to_levy levy notice for and on date petitioner submitted a form request for col- lection due process or equivalent_hearing in which he requested relief for his tax years on date he mailed to the irs a letter in which he requested a hearing for the subject of the levy notice on date a settlement officer so1 from the irs appeals_office contacted petitioner and explained that a hearing could not be held for because those years were not addressed in the levy notice petitioner asked why the processing of his return had resulted in a balance due instead of the refund he had requested so1 explained that the irs had adjusted his tax_liability upwards after correcting the mathematical errors mentioned above so1 proposed to schedule a cdp hearing but petitioner asked that the hearing be deferred to allow him time to submit an amended_return for 2these balances reflect a reduction for withholding credits totaling dollar_figure and dollar_figure for and respectively the balance also reflects a reduction from an overpayment credit totaling dollar_figure from tax_year instead of filing a form 1040x amended u s individual income_tax re- turn for petitioner submitted to the irs another form_1040 u s individual_income_tax_return the irs rejected the form_1040 as duplicative and instructed him to submit a form 1040x he contacted the irs to say that he lacked the in- formation needed to file a form 1040x he does not contend and the record does not reflect that he subsequently filed a form 1040x for or on date the irs sent petitioner a notice_of_federal_tax_lien nftl filing for and on date well past the 30-day peri- od specified in sec_6330 petitioner submitted a second form requesting a hearing with respect to the nftl filing and the prior levy notice in his hearing request he expressed no interest in a collection alternative but challenged his underlying tax_liabilities stating the irs has determined that i owe money based on incorrect information after receiving the second form the irs assigned another settlement officer so2 to petitioner’s case concluding that petitioner’s date hearing request was untimely so2 scheduled an equivalent_hearing see sec_301_6320-1 proced admin regs so2 reviewed the administrative file and confirmed that the irs had properly assessed petitioner’s tax_liabilities for and had timely issued notices of collection action to his last known address and had satisfied all other requirements of applicable law and administrative procedure upon review of petitioner’s account transcripts so2 discovered that he was not in compliance with his tax filing obligation for on date so2 mailed to petitioner at his current address of record a letter scheduling a telephone hearing for date so2 indicated that she could not consider collection alternatives unless petitioner submitted spe- cified irs forms supporting financial information and a copy of a signed tax re- turn for if petitioner wished to challenge his underlying tax_liability for or he was instructed to submit within days an amended_return for the relevant year petitioner submitted none of the requested information before the hearing and did not call in for the hearing at the scheduled time on date so2 subsequently called him at the number he had provided but he did not answer so2 attempted to leave a voice message but petitioner’s voice mailbox was full later that day so2 sent to petitioner at his current address of record a last chance letter this letter explained that the hearing would not be rescheduled but that so2 would keep the case open for two weeks to permit petitioner to submit the previously requested forms and returns or any other information he wanted to submit for consideration so2 set a deadline of date for submission of these documents on date more than three weeks after that deadline had passed petitioner sent so2 a letter attaching an incomplete form 433-a collection information statement for wage earners and self-employed individuals with no supporting financial data petitioner acknowledged that he had received so2’s last chance letter and stated that he was working to send the other requested materials as soon as possible fifty-eight days later having received nothing further from petitioner so2 closed the case on date the irs issued petitioner a decision letter in which it sustained the levy notice on date petitioner mailed to this court a petition for review under sec_6330 on date respondent filed a motion for summary_judgment to which petitioner timely responded 3the irs will ordinarily issue a decision letter after completing an equiva- lent hearing see 116_tc_263 sec_301_6330-1 proced admin regs the decision letter did not address the nftl filing discussion a jurisdiction the tax_court is a court of limited jurisdiction and we must first ascertain whether the case before us is one that congress has authorized us to consider sec_7442 in a cdp case such as this our jurisdiction depends on the issuance of a notice_of_determination following a timely request for a cdp hearing and the filing of a timely petition for review sec_6330 123_tc_1 aff’d 412_f3d_819 7th cir respondent initially moved to dismiss this case for lack of jurisdiction on the ground that the irs had issued petitioner a decision letter rather than a notice_of_determination we normally lack jurisdiction to review a decision letter issued after an equivalent_hearing orum t c pincite 116_tc_263 but respondent subsequently withdrew his motion to dismiss noting correctly that petitioner’s date hearing request was timely with respect to ie was filed within days of the levy notice even though his date hearing request was untimely with respect to the nftl see sec_6330 respondent thus agreed and we conclude that so2 incorrectly afforded petitioner an equivalent_hearing rather than a cdp hearing with respect to the levy notice see sec_301_6330-1 q a-c1 through c4 proced admin regs a decision letter constitutes a determination sufficient to invoke this court’s jurisdiction when a taxpayer timely requests a cdp hearing but is errone- ously afforded an equivalent_hearing see 131_tc_47 t he name or the label of a document does not control whether the document embodies a determination under sec_6330 119_tc_252 we thus have jurisdiction to review the irs’ determination if the taxpayer petitions this court within days of the date of the determination sec_6330 here petitioner mailed his petition to this court on date the 30th day after the date appearing on the decision letter date the petition was thus timely under the timely mailed timely filed rule see sec_6330 sec_7502 we accordingly have jurisdiction to consider this case b summary_judgment standard and standard of review the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that the questions before us may appropriately be adjudicated summarily where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs determination de novo 114_tc_176 otherwise we review the outcome of a cdp hearing for abuse_of_discretion only see id pincite abuse_of_discretion exists when a deter- mination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir petitioner seeks to challenge his underlying tax_liabilities for and but he failed to submit any evidence to so2 on this subject despite several requests that he do so nor did he submit during or after the cdp hearing amended returns showing what he believed his correct_tax liabilities for and to be so2 advised him on date of the need to submit amend- ed returns but he submitted no returns during the ensuing four months we conclude that petitioner did not raise a proper challenge to his and tax_liabilities at the cdp hearing see sec_301_6330-1 q a-f3 proced ad- min regs providing that an underlying liability challenge is not properly raised if the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence petitioner is thus precluded from challenging his liabilities in this court see 129_tc_107 gentile v commissioner tcmemo_2013_175 106_tcm_75 aff’d 592_fedappx_824 11th cir we therefore review so2’s action for abuse_of_discretion only c analysis in determining whether the appeals officer abused her discretion we consi- der whether she properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues peti- tioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of 4so1 had previously suspended the cdp hearing at petitioner’s request to enable him to file an amended_return for but instead of filing a form 1040x he submitted another form_1040 which the irs rejected as duplicative see supra p an irs employee instructed him to file a form 1040x but he apparently did not do so in any event he submitted no copies of any amended returns to so2 petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record confirms that so2 properly discharged all of these duties petitioner advances three principal contentions first he challenges his and tax_liabilities on the merits contending that he should qualify for tax amnesty as noted supra pp petitioner did not properly challenge his underlying tax_liabilities at the cdp hearing he is thus precluded from advancing this argument here second petitioner contends that he did not receive the levy notice or so2’s letter scheduling the hearing alleging that his neighborhood has a real problem with the u s postal service and that m ail is not regularly delivered respon- dent produced copies of the levy notice and so2’s letters each is addressed to pe- titioner’s current and last_known_address it is apparent that petitioner received the levy notice as well as the irs letter regarding the nftl filing because he submitted in response to those communications a form and a letter dated date requesting a hearing concerning the levy notice it is apparent that he received so2’s last chance letter because he replied to that letter on 5although petitioner does not explain the basis for this contention he may be referring to the exemption from self-employment_tax on income derived from the performance of duties as an ordained minister see sec_1402 date attaching an incomplete form 433-a and pledging to send the other requested materials as soon as possible so2 then deferred closing the case for days which allowed petitioner more than enough time to submit the relevant documentation see shanley v commissioner tcmemo_2009_17 97_tcm_1062 finding 14-day deadline reasonable cf szekely v commissioner tcmemo_2013_227 106_tcm_375 finally petitioner asserts that he submitted to so2 proof that he had filed his delinquent return thus allowing her to consider collection alternatives but petitioner never put a specific collection proposal on the table and he submit- ted only a partially completed form 433-a with no supporting financial data we have consistently held that it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain collection action where as here the tax- payer has failed after being given repeated opportunities to supply the necessary information see solny v commissioner tcmemo_2018_71 at copper v 6petitioner asserts that he did not call in for the cdp hearing because he did not receive so2’s letter scheduling it but when petitioner failed to call in so2 phoned him at the number he had provided and attempted to leave a voice message so2 then took the precaution of sending petitioner a last chance letter which he admits having received so2 went the extra mile in attempting to main- tain communication with petitioner and he must bear responsibility for failing to send her the promised documents commissioner tcmemo_2017_231 at huntress v commissioner tcmemo_2009_161 98_tcm_8 prater v commissioner tcmemo_2007_241 94_tcm_209 roman v commissioner tcmemo_2004_20 87_tcm_835 finding no abuse_of_discretion in this or in any other respect we will grant summary_judgment for respondent and sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered 7in his response to the summary_judgment motion petitioner contends for the first time that the irs erred in failing to issue him a notice_of_deficiency for and but the assessments for these years were based on the tax that petition- er reported on his delinquent returns as adjusted to correct mathematical errors the irs can assess the tax shown on a return and make additional assessments arising from correction of mathematical or clerical errors without sending the taxpayer a notice_of_deficiency see sec_6201 sec_6213
